ORDER
Ralph P. Stroman, Esq. is appointed as special referee for Horry County to hear default foreclosures and perform such administrative duties as may be delegated to him by the Master-in-Equity for Horry County. As a special referee, Mr. Stroman, shall have all rights, powers, duties, responsibili*560ties, and judicial immunity of masters-in-equity pursuant to the laws of South Carolina.
This Order is effective immediately and shall remain in effect through June 30, 2014.
IT IS SO ORDERED.
/s/Jean Hoefer Toal, C.J.
FOR THE COURT